 1   Kamaria Davis
     Leibovic Law Group
 2   21540 Plummer Street Suite B
     Chatsworth, CA 91311
 3   T: (818) 465-1633
     F: (818) 995-4838
 4   E-mail: Kamariad@leiboviclawgroup.com
     Attorney for Plaintiff
 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9

10
     BRUCE CAMERON NEALE III,                       )     CASE No.: 8:20-CV-09970-JPR
11                                                  )
                   Plaintiff                        )
12                                                  )   xxxxxxxxxx ORDER FOR THE AWARD
                                                        [PROPOSED]
      vs.                                           )   OF ATTORNEY FEES PURSUANT TO
13                                                  )   THE EQUAL ACCESS TO JUSTICE ACT
     ANDREW SAUL,                                   )   28 U.S.C. § 2412 (d)
14                                                  )
     Commissioner of Social Security                )
15                                                  )
                   Defendant(s).                    )
16                                                  )
                                                    )
17                                                  )
18

19
             The Court having approved the stipulation of the parties, IT IS ORDERED that Plaintiff
20
     be awarded attorney fees under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), in the
21
     amount of ONE THOUSAND-FIVE HUNDRED DOLLARS AND NO CENTS ($1,500.00).
22

23

24   DATE:     05/27/2021
25
                                                         /S/
                                                 _____________________________________
26                                               HONORABLE JEAN P. ROSENBLUTH
                                                 UNITED STATES MAGISTRATE JUDGE
27

28




                                                    - 1
